Citation Nr: 1531549	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral foot disability.  

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the VBMS file.  

The issue of entitlement to service connection for bilateral knee disorder, to include as secondary to service-connected bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for bilateral knee disorder was denied by rating decision of November 2006.  The Veteran was notified of the denial and his appellate rights in a letter of that same month and he did not timely appeal the decision within one year of the November 2006 notice of the denial.  

2.  Evidence received subsequent to the November 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for bilateral knee disorder, to include as secondary to service-connected bilateral foot disability.  


CONCLUSIONS OF LAW

1.  The November 2006 RO decision which denied service connection for bilateral knee disorder, to include as secondary to service-connected bilateral foot disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014). 

2.  Evidence submitted subsequent to the November 2006 denial of service connection for a bilateral knee disorder is new and material. 38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.   


New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2014).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown (Fed. Cir. 1996), 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The Veteran's claim for service connection for bilateral knee disorder was most recently denied by rating decision of November 2006.  In that decision, the RO found no evidence of treatment in service for bilateral knee disorder and no evidence of a current bilateral knee disorder.  

The Veteran was notified of the denial of service connection in a letter of the same month.  He submitted a letter to VA in that same month that was considered a request for reconsideration of the November 2006 denial.  He was provided notice in a September 2007 VCAA letter, indicating, in pertinent part, what was necessary to substantiate the claim.  He was informed that he had one year from the date of his notification letter (November 22, 2006) to make sure VA received the evidence that was needed in the case.  However, no additional pertinent medical evidence was received within a year of November 22, 2006, and the November 2006 rating decision therefore became final.  

The November 2007 rating decision confirmed the November 2006 prior denial of service connection for bilateral knee disorder.  A notification letter was sent to the Veteran in December 2007.  VA outpatient treatment record dated August 2008 showed the Veteran was receiving treatment for the knees via intra-articular injections.  The diagnosis was bilateral knee osteoarthritis, partially secondary to pes planus.  

As a result, a January 2009 VA examination request was made.  The next month, the Veteran underwent VA examination in February 2009.  The diagnoses were left knee strain and chondromalacia and right knee strain and chondromalacia with instability.  The examiner stated that bilateral pes planus took place in service in 1986, and the subsequent bilateral knee condition took place in 2003.  He opined that it was less likely as not that the bilateral knee condition was secondary to, caused by, or the result of the Veteran's service-connected bilateral pes planus.  An addendum was requested to provide a rationale.  The rationale was that pes planus does not routinely cause knee problems as there is no pathophysiological relationship between the two conditions.   

By rating decision of April 2009, the claim remained denied.  The AOJ indicated that the most recent denial was in November 2007 (however, this additional pertinent evidence having been received within a year of November 2007, the most recent final denial was actually November 2006).  Within a year of the denial, the Veteran requested reconsideration of that denial and submitted additional VA outpatient treatment records indicating osteoarthritis of the knee, at least partially secondary to his service-connected pes planus.  The AOJ requested a VA examination, which was the February 2009 VA examination, indicating that the service-connected pes planus did not cause the bilateral knee condition.  A notification letter was sent to the Veteran that same month.  

Within the year of the continued denial of the claim, additional evidence was submitted, including a VA outpatient treatment record dated August 2009, which indicated, in pertinent part, that the Veteran had degenerative knee joint disease, which most likely was secondary to his mechanical foot deformities.  

Additional evidence includes a December 2013 VA treatment record which shows the Veteran was walking with antalgic gait since his January 2013 foot surgery.  X-rays of the knees showed degenerative changes.  The examiner diagnosed bilateral knee pain, secondary to antalgic gait.  

Finally, the Veteran testified at a Travel Board hearing in May 2015.  The Veteran testified that he had knee pain and discomfort which began in approximately 2003.  He stated that he was informed by VA in 2006, that the cause of his bilateral knee condition was due to his service-connected feet.  He testified that his podiatrist, rheumatologist, and pain management examiners all associated his bilateral knee disorder to his feet.  He stated that his right knee was worse than his left knee, and that he used a cane, walker, and stabilizer brace for his knees.  

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110   (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

Since the November 2006 final decision, the Veteran has presented statements from his VA examiner in August 2009, which reflect that his complaints include bilateral knee pain, and his December 2013 examiner, which indicate that the Veteran's bilateral knee disorder is secondary to his antalgic gait.  Further, his May 2015 testimony indicates the same, and according to the Veteran he related these findings were presented to him by his rheumatologist, podiatrist, and pain management physicians.  

All of this evidence is new as it was not previously of record.  All of the aforementioned evidence is also material, because it would raise a reasonable possibility of substantiating the claim because when considered with the other evidence of record, it would at least trigger the Secretary's duty to assist by providing an additional medical opinion.  At the minimum, it would at least trigger the Secretary's duty to assist by seeking additional evidence and providing for a medical opinion.  Therefore, since the Board finds this evidence to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review.  





ORDER

New and material evidence to reopen the claim for service connection for bilateral knee disorder, to include as secondary to service-connected bilateral foot disability having been received, the claim, to this extent, is granted.  


REMAND

Further development is necessary in this case. 

Initially, the issue for service connection for bilateral knee disorder to include as secondary to service-connected bilateral foot disability has been reopened.  This issue is now to be reviewed on a de novo basis.  

The Veteran claims service connection is warranted for bilateral knee disorder, secondary to his service-connected bilateral foot disability.  He maintains that his altered gait has placed his body out of alignment and has caused bilateral knee problems.  

Although there has been medical evidence for and against the Veteran's bilateral knee disorder as secondary to his service-connected bilateral foot disability, no examination or opinion has clearly addressed whether the altered gait that has been related to his bilateral knee disorder is caused by his service-connected foot disability and/or that his bilateral knee disorder has been aggravated by the service-connected foot disability.  This must be addressed prior to final adjudication of the claim.  The provisions of applicable regulation, 38 C.F.R. § 3.310, are of import.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress of the disease, from the current level.  

38 C.F.R. § 3.310(a)(b). 

That regulation permits service connection not only for disability caused by service- connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet.App. 439, 448 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the VBMS claims file was last updated by the AOJ.  Specifically, the AOJ should ascertain from the Veteran if he has been evaluated by a private physician regarding his bilateral knee disorder, and if so, after a release of information form has been received from the Veteran, those records, if they exist, should be obtained and associated with the claims folder.  
 
 2.  Following completion of the above, rhe Veteran should be afforded an appropriate VA orthopedic examination.  The VBMS claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral knee disorder is proximately due to or the result of the Veteran's service-connected bilateral foot disability, or has been aggravated by his service-connected foot disability.  

 The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

 All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
 3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all of the evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


